DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 6, 2022 in which claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of a commercial interaction, which is a Method of Organizing Human Activity.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, at a digital pass management system, a request for the digital pass to be generated for a user, the request comprising: identification (ID) information; adding the ID information to a database; 
defining an image for the digital pass, the image being editable only by the digital pass management system; incorporating at least a portion of the ID information into the image; 
generating the digital pass, the digital pass comprising: the image; and a non-image portion that is editable by the user; 
formatting at least a portion of said ID information to generate autofill formatted ID information, said autofill formatted ID information configured for an application that requires at least some portion of said ID information; 
transmitting the digital pass to a mobile device of the user; and 
auto filling said application with said autofill formatted ID information; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “digital pass management system” and “mobile device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “digital pass management system” and “mobile device” language; “receiving”, “defining”, “generating”, “formatting”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to analyzing and verifying user information and completion of an application.  The Applicant claims a system for receiving user identifying information, analyzing information, verifying a user, and creating a user pass, where the business relation is the relationship between parties and the information is submitted to an application form.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “digital pass management system” and “mobile device”, to perform the “receiving”, “defining”, “generating”, “formatting”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “defining”, “generating”, “formatting”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 11 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-9, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 17, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-9, 12-16, and 18-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-12, 16-17, and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Aidasani, U.S. Patent Application Publication Number 2015/0161605.
As per claim 1, Aidasani explicitly teaches:
receiving, at a digital pass management system, a request for the digital pass to be generated for a user, the request comprising: identification (ID) information; adding the ID information to a database; (Aidasani 2015/0161605 at paras. 46-48 and 77-79) (" generate a digital pass in response to a request from a merchant and/or a consumer (step 202).  in response to receiving a request (and/or periodically/spontaneously), retrieve one or more identity attributes associated with a consumer/digital pass user (step 204). A backend system may retrieve identity attributes from one or more databases. "  "This might be accomplished by way of an identity attribute in the employee's digital pass that saves the employee's username and/or login information for the employer's system(s).")
defining an image for the digital pass, the image being editable only by the digital pass management system; incorporating at least a portion of the ID information into the image; (Aidasani 2015/0161605 at paras. 45-47 and 72-74) ("A digital pass may be associated with biometric information (see above) about a consumer. For example, a digital pass may comprise an image or representation of a consumer's retina and/or a consumer's facial features. In response to detecting and/or capturing an image of a consumer's biometric information (e.g., perhaps by way of a camera and/or other imaging device mounted in a merchant location), a merchant may present one or more offers and/or discounts to a consumer and/or direct a retail attendant to show the user certain items (e.g., clothing in a certain size). ")
generating the digital pass, the digital pass comprising:  the image; and a non-image portion that is editable by the user; (Aidasani at paras. 75-77) ("A digital pass may facilitate and simplify a digital pass user's interaction with a public transit system. For example, a digital pass user may enter a public transportation system (e.g., the Metro which criss-crosses the Washington D.C. metro area) without swiping a bus pass (e.g., a SmartCard) or entering another form of payment. Rather, because the digital pass user's biometric information comprises an identity attribute, an image of the user may be captured as the user enters the public transportation system. Likewise, an image of the user may be captured as the user exits the public transportation system. The public transportation system may therefore accurately compute a fare for the user, which the system may forward or submit to a DPS 106 and/or a TPS 112, which system(s) may supply payment. Thus, a digital pass user's public transportation experience may be greatly simplified.")
formatting at least a portion of said ID information to generate autofill formatted ID information, said autofill formatted ID information configured for an application that requires at least some portion of said ID information; (Aidasani at paras. 47-49) (" Identity attribute data may be entered by a consumer (i.e., a digital pass user may enter his attribute data so that it is available for generation of his digital pass), and/or the data may be populated from data already known/collected about the consumer (e.g., a purchase history/transaction account code/phone number/etc. associated with the consumer).")
transmitting the digital pass to a mobile device of the user; and (Aidasani at paras. 70-73) ("In an embodiment, a merchant may access a digital pass user's (public) identity attributes and/or preferences in order to recommend items to the user. For example, a user may log into his digital pass account (see above) from a merchant website. DPS 106 may make certain information about the user available to the merchant website. For instance, DPS 106 may transmit a gender, a clothing size, and/or preference to the merchant website. The merchant website may use the information provided by DPS 106 about the user to filter the items displayed for the user by the website such that the user is only presented with items suited to the user. For example, where the merchant website sells clothing, the merchant website may filter the clothing displayed for sale to the user to that which is currently available in the user's size. In an embodiment, a user's digital pass may comprise an identity attribute associated with a mobile communication device (i.e., a web-client 102) of the user. Where the user's mobile")
auto filling said application with said autofill formatted ID information.  (Aidasani at paras. 47-49) (" Identity attribute data may be entered by a consumer (i.e., a digital pass user may enter his attribute data so that it is available for generation of his digital pass), and/or the data may be populated from data already known/collected about the consumer (e.g., a purchase history/transaction account code/phone number/etc. associated with the consumer).")
As per claim 2, Aidasani explicitly teaches: further comprising: receiving the request for the digital pass from the mobile device.  (Aidasani at paras. 36-39 and 78-80) (a request may be accomplished through the use of a web-client 102, such as the employee's mobile communication device.)
As per claim 3, Aidasani explicitly teaches:  further comprising: receiving the request for the digital pass from a user’s computer system.  (Aidasani at paras. 36-39 and 78-80) (A web-client 102 may include any device (e.g., personal computer/mobile communication device) which communicates via any network 104. A web-client 104 may be associated with and/or used by a consumer, a merchant, or both.)
As per claim 12, Aidasani explicitly teaches:  where the one or more instructions further cause one or more processors to: receive, at the digital pass management system, an indication that the mobile device is preparing to display the digital pass; and push an updated image for the digital pass to the mobile device.  (Aidasani at paras. 46-48 and 72-74) ("With reference to FIG. 2, an exemplary process 200 for generating/regenerating a digital pass is disclosed. For simplicity, and as used herein, the term generate may apply to both generation and regeneration of a digital pass. Thus, in an embodiment, a backend system may generate a digital pass in response to a request from a merchant and/or a consumer (step 202). A request may comprise a transaction request (i.e., a request to process a transaction/sale of an item), a login request (i.e., a request to login to a customer and/or merchant account), and the like. In an embodiment, a backend system may not receive a request; rather, a backend system may periodically and/or spontaneously generate a digital pass. A backend system may generate a digital pass on a periodic and/or spontaneous basis to capture changes/updates made to a consumer's identity attributes (see below)." a digital pass may comprise an image or representation of a consumer's retina and/or a consumer's facial features. )
As per claim 20, Aidasani explicitly teaches:  where the one or more mobile device processors are further to: receive a command to display the digital pass on the display; submit an image update request to the digital pass management system; receive an updated image; and display the digital pass with the updated image.  (Aidasani at paras. 46-48 and 72-74) ("With reference to FIG. 2, an exemplary process 200 for generating/regenerating a digital pass is disclosed. For simplicity, and as used herein, the term generate may apply to both generation and regeneration of a digital pass. Thus, in an embodiment, a backend system may generate a digital pass in response to a request from a merchant and/or a consumer (step 202). A request may comprise a transaction request (i.e., a request to process a transaction/sale of an item), a login request (i.e., a request to login to a customer and/or merchant account), and the like. In an embodiment, a backend system may not receive a request; rather, a backend system may periodically and/or spontaneously generate a digital pass. A backend system may generate a digital pass on a periodic and/or spontaneous basis to capture changes/updates made to a consumer's identity attributes (see below)." a digital pass may comprise an image or representation of a consumer's retina and/or a consumer's facial features. )
Claims 11 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claim 16 is substantially similar to claim 3, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 12, thus, it is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Aidasani, U.S. Patent Application Publication Number 2015/0161605; in view of Mardikar, U.S. Patent Application Publication Number 2019/0179954.
As per claim 4, Aidasani does not explicitly teach, however, Mardikar does explicitly teach:  further comprising: automatically adding the digital pass to a mobile wallet on the mobile device when the digital pass is received at the mobile device.  (Mardikar 2019/0179954 at paras. 27-29) ("The user may complete any remaining fields on the account registration page (280). For example, the user may enter all or part of a social security number or a date of birth. The user may then submit the account application, and the account issuer may perform a credit check or other verification to approve the application by any of the various methods known in the art. The account issuer may transmit a token to the mobile device (290). The mobile device may store the token in a mobile wallet. The user may begin using the token immediately to make purchases using known mobile payment systems, such as ApplePay® or SamsungPay®.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Mardikar to provide for automatically adding the digital pass to a mobile wallet on the mobile device because it allows for a system that is less burdensome wherein user don’t have to enter the information, and it is more likely that the user completes an application, which reduces the potential of losing a new customer.  (Mardikar at Abstract and paras. 2-6).
As per claim 5, Aidasani does not explicitly teach, however, Mardikar does explicitly teach:  where the ID information comprises at least a portion of two or more user identifiers from a group consisting of: a name, an address, a zip code, a social security number, a driver’s license number, and a birth date.  "(Mardikar at paras. 25-28) (""The account issuer may request a photo of the user and a photo of an identification card of the user. The identification card may be a driver license, passport, government issued identification, or other identification card including a photograph of the user. In various embodiments, the account issuer may provide a user interface showing the user where the user's face and the identification card should be positioned in the photograph. The user may capture the photograph, and the user's mobile device may transmit the photograph to the account issuer (step 260).  The account issuer or a third party may perform facial recognition between the face of the user in the photograph and the face of the image on the identification card (step 270). The account issuer or a third party may also perform optical character recognition on the identification card. If the face of the user matches the face in the identification card, the account issuer may determine that the user operating the mobile device is the person identified in the identification card. The account issuer may compare the text on the identification card with the user information received from the carrier registration server to determine that the user operating the mobile device is the owner of the wireless account associated with the mobile device. In various embodiments, the account issuer may autofill additional fields in the account registration page with information on the identification card."")"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Mardikar to provide for where the ID information comprises at least a portion of two or more user identifiers from a group consisting of: a name, an address, a zip code, a social security number, a driver’s license number, and a birth date because it allows for a system that is less burdensome wherein user don’t have to enter the information, and it is more likely that the user completes an application, which reduces the potential of losing a new customer.  (Mardikar at Abstract and paras. 2-6).
As per claim 6, Aidasani does not explicitly teach, however, Mardikar does explicitly teach:  where the ID information comprises at least a portion of each user identifier from a group consisting of: a name, an address, a zip code, a social security number, a driver’s license number, and a birth date.  "(Mardikar at paras. 25-28) (""The account issuer may request a photo of the user and a photo of an identification card of the user. The identification card may be a driver license, passport, government issued identification, or other identification card including a photograph of the user. In various embodiments, the account issuer may provide a user interface showing the user where the user's face and the identification card should be positioned in the photograph. The user may capture the photograph, and the user's mobile device may transmit the photograph to the account issuer (step 260).  The account issuer or a third party may perform facial recognition between the face of the user in the photograph and the face of the image on the identification card (step 270). The account issuer or a third party may also perform optical character recognition on the identification card. If the face of the user matches the face in the identification card, the account issuer may determine that the user operating the mobile device is the person identified in the identification card. The account issuer may compare the text on the identification card with the user information received from the carrier registration server to determine that the user operating the mobile device is the owner of the wireless account associated with the mobile device. In various embodiments, the account issuer may autofill additional fields in the account registration page with information on the identification card."")"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Mardikar to provide for where the ID information comprises at least a portion of each user identifier from a group consisting of: a name, an address, a zip code, a social security number, a driver’s license number, and a birth date because it allows for a system that is less burdensome wherein user don’t have to enter the information, and it is more likely that the user completes an application, which reduces the potential of losing a new customer.  (Mardikar at Abstract and paras. 2-6).
As per claim 10, Aidasani does not explicitly teach, however, Mardikar does explicitly teach:  further comprising: a prompt to store at least a portion of said autofill formatted ID information within a mobile wallet as a near field communication (NFC) pass upon completion of said application.  (Mardikar at paras. 27-30 and 82-84) ("The user may complete any remaining fields on the account registration page (280). For example, the user may enter all or part of a social security number or a date of birth. The user may then submit the account application, and the account issuer may perform a credit check or other verification to approve the application by any of the various methods known in the art. The account issuer may transmit a token to the mobile device (290). The mobile device may store the token in a mobile wallet. The user may begin using the token immediately to make purchases using known mobile payment systems, such as ApplePay® or SamsungPay®.  Referring to FIG. 3, a GUI 300 for account registration is illustrated according to various embodiments. In various embodiments, a user may access the account registration page, and the account registration page may autofill one or more fields as described with reference to FIG. 1 and FIG. 2. The GUI 300 may prompt the user to capture a photograph.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Mardikar to provide for a prompt to store at least a portion of said autofill formatted ID information within a mobile wallet as a near field communication (NFC) pass upon completion of said application because it allows for a system that is less burdensome wherein user don’t have to enter the information, and it is more likely that the user completes an application, which reduces the potential of losing a new customer.  (Mardikar at Abstract and paras. 2-6).
Claim 13 is substantially similar to claim 4, thus, it is rejected on similar grounds.

Claims 7-8, 14-15, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Aidasani, U.S. Patent Application Publication Number 2015/0161605; in view of Bao, U.S. Patent Application Publication Number 2017/0251503.
As per claim 7, Aidasani does not explicitly teach, however, Bao does explicitly teach:  where the ID information comprises at least a portion of two or more mobile device identifiers from a group consisting of: a telephone number, a serial number, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), a mobile equipment identifier (MEID), a secure element chipset identify (SEID), a media access control (MAC) address, an Internet protocol (IP) address, a universal unique identifier (UUID), a model number, a product number, and a serial number.  (Bao 2017/0251503 at paras. 48-50) ("Device identifier field 570 stores a device identifier of end device 160. For example, the device identifier may be implemented as an IMEI, a MEID, or the like (e.g., an Electronic Serial Number (ESN), a Media Access Control (MAC) address, an Integrated Circuit Card Identifier (ICCID), etc.). User identifier field 575 stores a user identifier of user 165. For example, user identifier may be implemented as an IMSI or the like. Mobile telephone number field 580 stores a mobile telephone number associated with end device 160 and/or user 165. For example, the directory number may be implemented as an MDN, and MSISDN, or the like. In this way, database 560 includes a mapping between a unique identifier associated with user 165 or end device 160 and the telephone number of user 165. Thus, as previously described, PGW 220 may obtain identity information by performing a lookup for identity information in identity database 560. According to an exemplary implementation, PGW 220 may use a user identifier and/or an end device identifier as a key to query and determine whether the telephone number of user 165 is stored in identity database 560. For example, PGW 220 compares the IMSI included in a received Create Session request to perform the lookup. PGW 220 obtains the telephone number of user 165 in response to determining that the telephone number is stored in identity database 560.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Bao to provide for a system where the ID information comprises at least a portion of two or more mobile device identifiers because provides for a more secure method of identifying a user's device and associated user.  (Bao at Abstract and paras. 12-15).
As per claim 8, Aidasani does not explicitly teach, however, Bao does explicitly teach:  where the ID information comprises at least a portion of each mobile device identifier from a group consisting of: a telephone number, a serial number, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), a mobile equipment identifier (MEID), a secure element chipset identify (SEID), a media access control (MAC) address, an Internet protocol (IP) address, a universal unique identifier (UUID), a model number, a product number, and a serial number.  (Bao 2017/0251503 at paras. 48-50) ("Device identifier field 570 stores a device identifier of end device 160. For example, the device identifier may be implemented as an IMEI, a MEID, or the like (e.g., an Electronic Serial Number (ESN), a Media Access Control (MAC) address, an Integrated Circuit Card Identifier (ICCID), etc.). User identifier field 575 stores a user identifier of user 165. For example, user identifier may be implemented as an IMSI or the like. Mobile telephone number field 580 stores a mobile telephone number associated with end device 160 and/or user 165. For example, the directory number may be implemented as an MDN, and MSISDN, or the like. In this way, database 560 includes a mapping between a unique identifier associated with user 165 or end device 160 and the telephone number of user 165. Thus, as previously described, PGW 220 may obtain identity information by performing a lookup for identity information in identity database 560. According to an exemplary implementation, PGW 220 may use a user identifier and/or an end device identifier as a key to query and determine whether the telephone number of user 165 is stored in identity database 560. For example, PGW 220 compares the IMSI included in a received Create Session request to perform the lookup. PGW 220 obtains the telephone number of user 165 in response to determining that the telephone number is stored in identity database 560.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Bao to provide for a system where the ID information comprises at least a portion of two or more mobile device identifiers because provides for a more secure method of identifying a user's device and associated user.  (Bao at Abstract and paras. 12-15).
As per claim 15, 
Aidasani explicitly teaches:  
receive, at the digital pass management system, an information request for at least some of the ID information contained in the image; (Aidasani at paras. 72-74) (" A digital pass may be associated with biometric information (see above) about a consumer. For example, a digital pass may comprise an image or representation of a consumer's retina and/or a consumer's facial features. In response to detecting and/or capturing an image of a consumer's biometric information (e.g., perhaps by way of a camera and/or other imaging device mounted in a merchant location), a merchant may present one or more offers and/or discounts to a consumer and/or direct a retail attendant to show the user certain items (e.g., clothing in a certain size). For example, a consumer, walking in to a merchant location and/or a mall, may be presented with an offer for 10% off of a purchase from the merchant.")
verify an identity of a party that provided the information request; and (Aidasani at paras. 58-60) (" A digital pass may store identity attributes associated with one or more websites requiring login. For example, a digital pass may store identity attributes associated with a user's email addresses/accounts, a user's transaction accounts, a user's accounts with one or more merchants, etc. Thus, a user may login, or be authenticated, to his digital pass account in lieu of logging into, or being authenticated to, one or more other accounts. DPS 106 may thereupon transmit one or more identity attributes (e.g., an account identifier, a login name and password, etc.) to a second system (e.g., a merchant system, an email system, etc.) such that the user is not required to enter this information. ")
provide, upon positive verification of the mobile device and the identity, the at least the portion of the ID information.  (Aidasani at paras. 58-60) (" A digital pass may store identity attributes associated with one or more websites requiring login. For example, a digital pass may store identity attributes associated with a user's email addresses/accounts, a user's transaction accounts, a user's accounts with one or more merchants, etc. Thus, a user may login, or be authenticated, to his digital pass account in lieu of logging into, or being authenticated to, one or more other accounts. DPS 106 may thereupon transmit one or more identity attributes (e.g., an account identifier, a login name and password, etc.) to a second system (e.g., a merchant system, an email system, etc.) such that the user is not required to enter this information. ")

Aidasani does not explicitly teach, however, Bao does explicitly teach:  
verify that the digital pass was accessed on the mobile device; (Bao at paras. 21-23) (" According to an exemplary implementation, the end device identifier includes an International Mobile Station Equipment Identity (IMEI), a Mobile Equipment Identifier (MEID), and/or the like. According to an exemplary embodiment, identity synchronizer 115 performs a look-up in a database to obtain identity information. For example, the database may store a mapping between telephone number information and, the user identifier and/or the end device identifier.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Bao to provide for verifying that the digital pass was accessed on the mobile device because provides for a more secure method of identifying a user's device and associated user.  (Bao at Abstract and paras. 12-15).
Claim 14 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 15, thus, it is rejected on similar grounds.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Aidasani, U.S. Patent Application Publication Number 2015/0161605; in view of Salama, U.S. Patent Application Publication Number 2016/0092869.
As per claim 9, Aidasani does not explicitly teach, however, Salama does explicitly teach:  wherein the application is selected from the group consisting of a credit card application, a credit application, a loyalty enrollment program, a shipping information, and a billing information.  (Salama 2016/0092869 at paras. 58-60 and 77-79) ("In an embodiment, and as described above, the information associated with a particular eligible financial product (e.g., a credit card, a debit card, and/or a rewards or loyalty card) may include at least a threshold amount of information identifying the particular eligible financial product. In certain aspects, and upon decrypting and unpacking of the mobile wallet token, client device 104 may be configured to “fully” load the particular financial product into user 110's mobile wallet, and the fully loaded financial product may be ready for use by user 110 in purchase transactions of good and/or services."  The obtained transaction data may, for example, include one or more data records identifying financial services transactions involving financial products held by user 110 and/or financial services accounts held by user 110. For example, the transaction data records may identify purchases of goods or services from electronic or physical retailers initiated by user 110 and involving a financial product held by user 110 (e.g., a credit card, a debit card, etc.). In some aspects, the transaction data records for purchase transactions may include information identifying the financial product (e.g., account numbers, expiration dates, bank identification numbers (BINs) of an issuing financial institution, and/or card security codes), as well as information identifying a corresponding card holder (e.g., a card holder name, a billing address, and/or a shipping address used to deliver purchased goods).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aidasani and Salama to provide for wherein the application is selected from the group consisting of a credit card application, a credit application, a loyalty enrollment program, a shipping information, and a billing information because it provides for reducing the  multiple registration and configuration steps characteristic of today's mobile wallet technologies which may discourage many users from adopting mobile wallets for their daily purchases, despite their convenience.  (Salama at Abstract and paras. 2-8).

Response to Arguments
Applicant’s arguments filed on April 6, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  Additionally, that Applicant argues that “the Claim is not directed to a commercial interaction, but is clearly directed to a new and novel way of storing, retrieving, and utilizing data.”
Examiner disagrees, however, and notes that the Applicant claims a system for receiving user identifying information, analyzing information, verifying a user, and creating a user pass, where the business relation is the relationship between parties and the information is submitted to an application form.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Moreover, Applicant merely makes a conclusory argument that the claims are “clearly directed to a new and novel way of storing, retrieving, and utilizing data.”  Any increased ability to store, retrieve, or utilize data is merely an improvement to a business process, rather than an improvement to a computer, and without any practical application. A more streamlined business process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1-3, 11-12, 16-17, and 19-20, Examiner notes the following:
Applicant argues that “Aidasani does not anticipate the claimed features, ‘the digital pass comprising: the image; and a non-image portion that is editable by the user.’”  “Applicant does not understand Aidasani to provide any anticipation as to the digital pass having a user editable non-image portion.”  Examiner disagrees and notes that Applicant must read the reference in context.  Aidasani discloses that “a consumer may visit a digital pass account management website, with which the consumer may update and/or edit [the non-image portion of the digital pass, e.g., the] attribute data.”  (Aidasani at paras. 47-49 and 75-77)
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 4-6, 7-8, 9, 10, 13, 14-15, and 18, Examiner notes that those arguments are moot in light of the § 102 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693